 


114 HR 4083 IH: PURSE Act
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4083 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Mr. Gosar (for himself, Mr. Brat, Mr. Buck, Mr. Crawford, Mr. Culberson, Mr. Franks of Arizona, Mr. Gohmert, Mr. Harper, Mr. Huelskamp, Mr. King of Iowa, Mrs. Lummis, Mr. Miller of Florida, Mr. Olson, Mr. Posey, Mr. Rice of South Carolina, Mr. Rogers of Alabama, Mr. Rokita, Mr. Rouzer, Mr. Stewart, Mr. Tipton, Mr. Wilson of South Carolina, and Mr. Babin) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To exclude the Internal Revenue Service from the provisions of title 5, United States Code, relating to labor-management relations. 
 
 
1.Short titleThis Act may be cited as the Preventing Unionization of Revenue Service Employees Act or the PURSE Act. 2.Exclusion of Internal Revenue Service (a)In generalSection 7103(a)(3) of title 5, United States Code, is amended— 
(1)in subparagraph (G), by striking or; (2)in subparagraph (H), by striking the period and inserting ; or; and 
(3)by adding after subparagraph (H) the following:  (I)the Internal Revenue Service;. 
(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, notwithstanding any provision of law, rule, or regulation, or of any preexisting collective bargaining agreement.   